Citation Nr: 1715846	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for esophagitis, also claimed as a throat condition and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1972 to June 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2009.

The July 2009 rating decision declined to reopen a previously denied claim for service connection for esophagitis.  This appeal ensued.  The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript is of record.  In a March 2015 decision, the Board reopened the claim and remanded it for additional development.  The claim was remanded again in March 2016 and has been returned for appellate review.  

The Board notes that an appeal is also pending for increased ratings dry eye syndrome and PTSD with situational anxiety disorder.  Those issues are currently awaiting the scheduling of a Board hearing.  Accordingly, they are not ripe for adjudication by the Board at this time, and will be the subject of a later Board decision as necessary. 

The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence establishing that the Veteran's esophagitis/GERD had its onset during active duty service or that it is related to such service.






CONCLUSION OF LAW

The criteria for service connection for esophagitis, also claimed as a throat condition and GERD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcer disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred   in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a throat condition, referred to   as esophagitis and GERD, as a result of his active service.  He testified in July 2011 that he was exposed to chemicals and paints during service that were very corrosive and which caused his esophagitis.  He explained that his military occupational specialty was field management site and that they had to go inside airplanes to check the stress cracks and corrosion, which would involve crawling through the fuselage and wings.  The Veteran testified that they would have to spray the inside of the plane with zinc bromide and anticorrosive paint and chemical base to keep the plane from corroding and that they would wear white suits and had filtered respirators, but would have to frequently change the filter because it would clog up, causing his face and throat to be covered with green stuff.  He also explained that he would cough up stuff after constantly breathing it in while working.  This activity would happen at least once a month, sometimes twice a month.  The Veteran indicated that this had been a chronic condition since service.  

In support of the Veteran's assertion that exposure to zinc chromate while performing duties within his military occupational specialty as plane painter caused esophagus injuries, the Veteran's attorney submitted the Occupational Safety and Health Administration (OSHA) guidelines for zinc chromate, which they allege confirm      that the Veteran's conditions are very likely related to exposure.  Review of this document indicates that exposure to zinc chromate can cause irritation, tissue ulceration and cancer in humans and that inhalation of dusts containing chromates causes irritation of the mucous membranes.  Gastric distress may also result from excessive exposures to chromates.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his throat or esophagus and/or reflux.  They do document that he was seen on several occasions with gastrointestinal complaints.  He was seen in May 1973 with complaint of breaking out into a cold sweat and vomiting four to five times since midnight; the impression was acute gastroenteritis.  In October 1973, the Veteran was seen with symptoms of viral gastroenteritis.  In May 1974, he was seen with chief complaint of sore throat, diarrhea and malaise, at which time the impression was viral syndrome.  At the time of his discharge, the Veteran denied frequent indigestion; and stomach, liver, or intestinal trouble and clinical evaluation of his abdomen and viscera was normal.  See June 1974 reports of medical history and examination.  

The post-service evidence consists of VA and private treatment records.  The Veteran was seen at New England Medical Center in January 1983 with complaint of nausea and vomiting every morning when he awakens.  He denied abdominal pain but reported occasional bright red blood per rectum and felt he had hemorrhoids.  It     was noted that he had had this occasionally for years and occasionally awakened    with a sour taste in his mouth.  It was worse when he overate and drank alcohol. He would start spitting up when drinking beer.  The impression was gastrointestinal reflux and bright red blood per rectum.  The Veteran subsequently underwent oral cholecystogram and upper gastrointestinal series.  The conclusions were normal oral cholecystogram and hiatus hernia with reflux, but no stricture.  

VA treatment records reveal that the Veteran was admitted to the REACH Program at the domiciliary unit in February 2001 after arrival to the community.  He had diagnoses that included GERD due to nonsteroidal anti-inflammatory use for his back pain during the admission.  In a notation, it was reported that he was given a combination of medication that caused some exacerbation of chronic heartburn such that the diagnosis of GERD was added.  

An August 2008 VA gastroenterology consult indicates that the Veteran reported he used to have reflux, but this had resolved since he stopped drinking alcohol.  

The Veteran underwent an upper gastrointestinal endoscopy at Massachusetts General Hospital in December 2008, which contained an impression of normal esophageal mucosa, hiatal hernia; normal stomach; normal examined duodenum; and oropharyngeal dysphagia.  A barium swallow was done in March 2009 and was normal.  

VA treatment records reveal that an esophagram was ordered and completed in February 2009.  It showed the distal esophageal folds were thickened consistent with peptic esophagitis.  Not hiatus hernia reflux, stricture, mass or penetrating ulcer was seen.  

The Veteran underwent a VA esophageal conditions Disability Benefits Questionnaire (DBQ) in April 2015, at which time a diagnosis of GERD was provided.  It was reported that he had a history of GERD after leaving military service, but there was no documentation within one year of leaving military in 1974 and no documentation of GERD in the service treatment records.  The examiner also noted that review of the Veteran's computerized patient record system (CPRS) dated in the month prior was negative for any current gastrointestinal symptoms.  The Veteran claimed exposure to chemicals such as zinc chromate during active duty (1972-1974) caused his GERD.  The examiner indicated the Veteran had a history of alcohol abuse and smoking cigarettes, both of which are risk factors for developing GERD, and that his body mass index (BMI) of 32 was also a risk factor for developing GERD.  It was noted that the Veteran was scheduled to undergo an esophagogastroduodenoscopy (EGD) later that month.  Review of subsequently dated VA treatment records reveal that the EGD was performed by VA due to pharyngeal dysphagia and epigastric pain, and that biopsy results were normal.  

It was the April 2015 VA examiner's opinion that the condition claimed was         less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran        has multiple documented risk factors for GERD that are not service-connected, including smoking cigarettes(40 pack year history), alcohol use, BMI of 32, and diabetes.  The examiner also reported that there are no available studies linking zinc chromate with increased risk of GERD.  The examiner determined that the most likely cause of the Veteran's GERD are the non service-connected risk factors such as smoking cigarettes(40 pack year history), alcohol use, BMI 32, and diabetes.  This opinion, which is uncontroverted in the record and was based on a detailed rationale based on factors and evidence specific to this Veteran, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his current esophagitis/GERD is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of esophagitis/GERD are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his esophagitis/GERD is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent   to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service    is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current esophagitis/GERD is not competent medical evidence.  The Board finds the opinion of the VA examiner, who determined that it is less likely than not the esophagitis/GERD is related to service, to include the alleged exposure to zinc chromate, and more likely related to risk factors including use of alcohol and cigarettes, diabetes, and a high body mass index, to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges that the Veteran has submitted information from OSHA regarding exposure to zinc chromate, which reveals that gastric distress may result from excessive exposures to chromates.  To the extent that the Veteran is attempting to extrapolate from this literature that his esophagitis/GERD was caused by his alleged exposure to zinc chromate during service, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  This evidence is not a medical opinion based on the specific facts of the Veteran's case, and the Board finds the opinion of the VA examiner to be significantly more probative on whether the Veteran's claimed condition is related to his service.  

In sum, the preponderance of the probative evidence is against the claim for service connection for a throat condition, claimed as esophagitis/GERD. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for esophagitis, also claimed as a throat condition and GERD, is denied.  



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


